Case 19-13401-elf   Doc 57   Filed 02/06/20 Entered 02/06/20 09:15:15   Desc Main
                             Document      Page 1 of 5
Case 19-13401-elf   Doc 57   Filed 02/06/20 Entered 02/06/20 09:15:15   Desc Main
                             Document      Page 2 of 5
Case 19-13401-elf   Doc 57   Filed 02/06/20 Entered 02/06/20 09:15:15   Desc Main
                             Document      Page 3 of 5
Case 19-13401-elf   Doc 57   Filed 02/06/20 Entered 02/06/20 09:15:15   Desc Main
                             Document      Page 4 of 5
Case 19-13401-elf   Doc 57   Filed 02/06/20 Entered 02/06/20 09:15:15   Desc Main
                             Document      Page 5 of 5
